Citation Nr: 1546382	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  08-39 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a skin disorder (claimed as chloracne), to include as due in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1966 to May 1968 with service in the republic of Vietnam from January to December 1967.  

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection a skin disorder and chloracne.  A claim for service connection for a skin disorder and chloracne was received in February 2006.

In April 2011, the Board, in pertinent part, remanded the issue on appeal for additional development.  In October 2014, the Board denied service connection for a skin disorder, bilateral hearing loss, and neck disorder and a compensable disability rating for the service-connected right eye disability.  The Veteran appealed the Board's denial of service connection for a skin disorder to the United States Court of Appeals for Veterans Claims (Court).  In September 2015, the Court partially vacated the Board's October 2014 decision pursuant to a Joint Motion for Partial Remand to the extent that it denied service connection for a skin disorder.  The Veteran explicitly abandoned the appeal with respect to the other issues adjudicated by the Board in April 2011.  

In September 2010, the Veteran testified at a personal hearing at a VA RO in Chicago, Illinois (Travel Board hearing) before a Veterans Law Judge.  A transcript of the hearing is of record.  The Veterans Law Judge who held the September 2010 hearing is no longer employed by the Board.  The Veteran did not respond to an August 2012 clarification letter as to whether he wanted a hearing before another Veterans Law Judge.  As such, the Board assumes that the Veteran does not want another Board hearing; therefore, the Board may proceed with adjudication of the issue on appeal, which includes consideration of the Veteran's hearing testimony.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for a Skin Disorder

The parties to the September 2015 Joint Motion for Remand requested that the Court vacate the Board's decision on the basis of agreement that the Board did not address potentially relevant evidence of record suggesting in-service and post-service incurrence of skin disorders or discuss whether, in light of this evidence, the Veteran should have been afforded a VA examination.  An October 1966 service treatment record notes that the Veteran had a rash under both thighs that was diagnosed as tinea infection.  A March 1968 service separation physical examination report notes that the Veteran's skin was clinically normal and the Veteran denied a history of skin diseases on an associated report of medical history.  

Review of the claims file reflects that, following service separation, the first post-service treatment for a skin disorder was in March 1991 (approximately 22 years after service separation).  The March 1991 VA treatment record notes that the Veteran reported chronic itching all over, but no rash, for the previous 20 years.  A January 1994 VA treatment record notes that the Veteran had papular lesions on the scalp and neck as well as a rash (diagnosed as tinea) on his arm for which cream was prescribed.  

A March 2005 VA treatment record notes that the Veteran reported that a doctor told him he had melanoma.  See also November 2008 written statement (Veteran contends that a doctor diagnosed him with skin cancer in 1990 or 1991).  A February 2010 VA Agent Orange registry examination report notes that the Veteran contended that his skin disorder is related to herbicide exposure.  The registry examination report notes that the Veteran denied chloracne.  A June 2010 VA treatment record notes a diagnosis, based on skin biopsies, of seborrheic keratosis.  The VA treatment records associated with the claims file also note psoriasis.  At the September 2010 Board hearing, the Veteran testified that a doctor had diagnosed him with chloracne 15 years prior.       

The service personnel and treatment records reflect that the Veteran had active service in the Republic of Vietnam during the Vietnam era; therefore, his exposure to herbicide agents is presumed.  Chloracne is listed as a disease associated with exposure to herbicides; however, psoriasis and seborrheic keratosis are not.  38 C.F.R. § 3.309(e) (2015).  No VA or private medical opinion is of record with an etiology opinion specifically addressing the questions of whether any claimed skin disability was incurred in or caused by service, including in-service herbicide exposure.  Further, there remains some question as to whether the Veteran has currently diagnosed chloracne.  The Board finds that remand is required to obtain medical opinions regarding this claim.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).   

Additionally, it appears that the Veteran may have been awarded disability benefits by the Social Security Administration (SSA).  A November 1995 VA treatment record notes that the Veteran filed for SSA disability benefits.  As the Board cannot determine the basis of the claim for SSA disability benefits from the current evidence of record, it cannot rule out a reasonable possibility that the SSA records are relevant to the current issues on appeal.  Accordingly, a remand is necessary to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA has a duty to obtain SSA records where a reasonable possibility exists that the records are relevant to the Veteran's claim); 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA a copy of any decision(s) with regard to any claim for disability benefits, as well as copies of all medical records underlying that determination.  All records/responses received should be associated with the claims file.


2.  Then, schedule a VA examination(s) to obtain an opinion as to the nature and etiology of the claimed skin disorder.  The claims file should be provided to the examiner.  The VA examiner should diagnose all skin disabilities and then offer the following opinions with supporting rationale: 

   Does the Veteran have currently diagnosed chloracne?  

Is it at least as likely as not (50 percent or greater probability) that each diagnosed skin disability was incurred in or caused by active service?  In rendering this opinion, the VA examiner should address the October 1966 service treatment record noting a tinea infection under both thighs. 

Is it at least as likely as not (50 percent or greater probability) that each diagnosed skin disability was caused by exposure to herbicide agents during active service?  

3.  Then, readjudicate the issue on appeal.  If any part of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



